Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with John Lopenski on 09/08/2021.  Claims 1, 5-11, 15, 16 and 18-20 are allowed.

Claim 1. (Currently Amended)	A fusion protein comprising: 
 targeting segment comprises SEQ ID NO: 1 (NNQKIVNIKEKVAQIEA (2γ3)); 
an enzyme segment that can be catalytically active at the pH of a lysosome, wherein the enzyme segment comprises Acid sphingomyelinase (ASM), Alpha galactosidase, or Glucocerebrosidase; 
a first protease cleavage sequence segment between i) and ii), and optionally, one or more of: 
a secretion signal; 
a protein purification tag; and 
a second protease cleavage sequence.

Claims 2-4. (Canceled).

Claims 8-10. (Currently Amended)	Replace “claim 4” with “claim 1” in line 1. 

Claim 11. (Currently Amended) 	The fusion protein of claim 1, wherein   the fusion protein comprises an amino acid sequence having at least 92% sequence identity to SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO: 19 or SEQ ID NO: 22.

Claims 12-14. (Canceled).

Claim 15. (Currently Amended) 	A method comprising administering to an individual in need thereof a therapeutically effective amount of  the fusion protein of claim 1
	
Claim 17. (Canceled).

Claim 19. (Currently Amended)	Replace “a fusion” with “the fusion” in line 1.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Muro Galindo et al. (US Patent No. 8926946, see IDS) teach GMP having a fusion protein comprising ICAM-1 targeting peptide 2γ3 and an acid sphingomyelinase (ASM) (see five to ten tandemly connected intercellular adhesion molecule-1 (ICAM-1) targeting segments, wherein each ICAM-1 targeting segment comprises SEQ ID NO: 1 (NNQKIVNIKEKVAQIEA (2γ3)) (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.

Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


	
	
	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656